DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 01 Nov 2021 in response to the Office Action of 03 June 2021 are acknowledged and have been entered. Claims 1-7 are currently under examination on the merits.   Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.  This action is FINAL.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” 
In the instant case, an ASCII text file was submitted on 06/26/2018 and lists the file size as 29,047 bytes. However, the specification has not been amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tindall (US 2008/0014584 A1, 1/17/2008) in view of Whitehorn (WO 01/88194, 11/22/2001) and Rosati et al (Proceedings: AACR Annual Meeting 2014; San Diego, CA, Abstract 2116, 10/2014).
Regarding claim 1 and 2, Tindall teaches a method of identifying a molecule capable of inhibiting or activating androgen receptor polypeptide activity (anti-hormone receptor-dependent activity) [0008]. The method comprises, or consists essentially of, (a) contacting cells with a test molecule, wherein the cells comprise: (1) a nucleic acid comprising a nucleotide sequence that encodes a reporter gene operably linked to one or more recognition sequences for the DNA binding domain (DBD) and (2) a nucleic acid comprising a nucleotide sequence that encodes (i) an androgen receptor polypeptide or fragment thereof and  (ii) a DNA binding domain, and, and (b) determining whether or not the expression level of the reporter gene is decreased or increased compared to the level of expression of the reporter gene in control cells [0009]. Tindal teaches that the first nucleic acid can comprise a nucleotide sequence that encodes a Gal4 DNA binding domain [0009].  Tindal teaches that the androgen response elements in the reporter construct (PSAenh(GAL4)-LUC) was swapped with binding sites for the Gal4 yeast transcription factor which would render these constructs responsive to ARGal4, a hybrid protein wherein the AR zinc-finger DBD was swapped with the Gal4 zinc-finger DBD [0067, 0078, Fig. 2A and 2B]. Tindall teaches that a Gal4 DNA binding domain can be used with Gal4 recognition sequences [0033]. Tindall teaches a second cell comprising an ARE-reporter gene expression construct (PSAenh(ARE)E4-LUC) [Fig. 2, 8].  Tindall teaches that any cell can be used [0033], including ones with a nucleus. Tindall teaches where the androgen receptor is constitutively active [example 2].
Tindall does not teach an expression construct encoding a fusion protein comprising a DNA binding domain and ELK1 lacking an ETS (E-twenty-six) DNA binding domain wherein the DNA binding domain is substituted for the ETS DNA binding domain of ELK1; wherein the DNA binding domain of the DNA binding domain-ELK I fusion protein specifically binds to the DNA binding domain recognition sequence of the reporter gene expression construct, wherein the 
Whitehorn teaches methods and compositions used to identify or assay agonists or antagonists that bind to a receptor OR compounds that activate or inhibit other components of a signal cascade [pg. 3, para 1].  Whitehorn teaches screening methods designed to screen for a compound that affects a component of a signal cascade [pg. 3, para 3].  Whitehorn teaches methods involve contacting a cell having a receptor with a compound to generate an intracellular signal wherein the cells comprises (i) a receptor that can transduce an extracellular signal to form an intracellular signal within the test cell, (ii) a first heterologous nucleic acid comprising a first transcriptional control element operatively linked to a nucleic acid segment encoding a transactivator protein (i.e. encoding a fusion protein) that comprises a DNA binding domain and a transcriptional activation domain; and (iii) a second heterologous nucleic acid sequence comprising a second transcriptional control element that can interact with the DNA binding domain of the transactivator protein and operatively linked to a nucleic acid encoding a reporter, and detecting the expression of the reporter (pg. 4, para 2).  Whitehorn also teaches inclusion of a second cell as a control for the screening assay (pg. 5, para 1).  Whitehorn teaches that the reporters may be fluorescent proteins or enzymes that catalyzes the formation of a detectable product including luciferase (pg. 20, para 2 and 3). Whitehorn teaches control assays can be conducted in parallel with the test assays to provide greater certainty in the results (pg. 21, para 3). Whitehorn teaches that the DNA binding domain may be Gal4 DNA binding domain, whereas the control sequences may be Gal4 DNA binding sequences (pg. 24, last paragraph). Whitehorn teaches that the activation domain may be Elk-I activation domain 
Rosati teach a major clinical approach in management of the prostate tumor is disrupt androgen receptor (AR) signaling, but has the drawback of limited efficacy in advanced disease and many undesirable side effects on non-target tissues [pg. 1, para 1]. Rosati teach that there is a need to find a tactical therapy to disrupt a functional arm of AR signaling that is critical for prostate tumor growth but not for essential physiological roles of AR in normal adult tissues. Rosati teach that Elk-1 has been identified as a tethering protein with AR-dependent growth in prostate tumor cells, and peptides or small molecule inhibitors of the Elk-I-AR interaction may therefore selectively target the growth and supporting function of AR in the spectrum of prostate cancers (see 1st and 2nd paragraph). Rosati teach identifying interaction domains of Elk-1 through deletion and mutational analysis together with reporter assay and a mammalian two hybrid assay (see last paragraph).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay of Tindall to include the nucleic acid segment encoding the Elk 1 fusion protein of Whitehorn that comprises a transcriptional activation domain and a DNA binding domain, wherein the DNA binding domain is a Gal4 recognition sequences capable of binding to the Gal4 zinc-finger DBD of the reporter molecule and the transcriptional activation domain of the fusion protein binds AR (ELK-1-AR interaction domain).  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of assaying compounds capable of inhibiting androgen receptor polypeptide activity.  Furthermore, one of ordinary skill would be motivated for to purpose of identifying and selecting compounds that could inhibit prostate tumor cell growth.  
Regarding claim 3, Tindall teaches that any cells can be used, regardless of whether they contain endogenous androgen receptor polypeptides [0033].  Whitehorn teaches that the cells used for analysis should be capable of expressing the receptor of interest endogenously or be engineered to express the desired receptor (pg. 5, para 4; pg. 15, para 2).
Regarding claim 4, the teachings of Tindall and Whitehorn are discussed above as applied to claims 1 and 3.
Regarding claims 5 and 6, Tindall teaches that both reporter constructs encode firefly luciferase (LUC) as discussed above as applied to claim 1.
Regarding claim 7, Tindall teaches the detection of both Firefly and Renilla luciferase reporter (different reporters) activities using a dual luciferase assay [0058].

Response to Arguments
Applicant asserts that Whitehorn’s teaching of a transcriptional control element would need to be imported into Tindall to purportedly achieve the subject matter of the present claims.  Applicant’s arguments have been considered and found unpersuasive.  Tindall teaches a transactivator protein (fusion protein) that is not under the control of a transcriptional control element.  Therefore, the modification as discussed above, where the transactivator protein of See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	
Applicant asserts that there is no disclosure of a constitutively expressed Gal4/Elk1 fusion protein in any of the cited references and no motivation to constitutively express a Gal4/Elk1 fusion protein in the methods of Whitehorn.  Further, applicant asserts that this aspect does not appear to be mentioned in the previous office action of 6/3/2021.  Applicant’s arguments have been considered and found not persuasive.  
Tindal teaches constitutive expression of the AR activity of the AR-GAL4 fusion protein [Example 2-3] which is discussed in the 6/3/2021 office action on page 4.  Therefore, this constitutive expression would be maintained with the modification of Tindal’s fusion to additionally contain ELK-1.  
Applicant asserts that any attempt to support an assertion of obviousness on this basis is most certainly nothing other than hindsight reconstruction of the present claims.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
For all these reasons, and those listed above, the combination of Tindall, Whitehorn, and Rosati is deemed to render the instant invention obvious.


Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636